Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 1 of 48 Page ID #:428



    1   Alfred (AJ) Fluehr, Esq. (admitted pro hac vice)
        aj@francisalexander.com
    2   FRANCIS ALEXANDER, LLC
        280 N. Providence Rd., Suite 1
    3   Media, PA 19063
        Tel: (215) 341-1063
    4   Fax: (215) 500-1005
    5   Glen L. Kulik, Esq. (SBN 082170)
        gkulik@kgswlaw.com
    6   David A. Bernardoni, Esq. (SBN 228155)
        dbernardoni@kgswlaw.com
    7   KULIK GOTTESMAN SIEGEL & WARE LLP
        15303 Ventura Blvd., Suite 1400
    8   Sherman Oaks, CA 91403
        Tel: (310) 557-9200
    9   Fax: (310) 557-0224
   10   Attorneys for Plaintiffs
   11                     UNITED STATES DISTRICT COURT
   12                FOR THE CENTRAL DISTRICT OF CALIFORNIA
   13
        William Smith;                               Case No.: 19-cv-2507
   14   Brian Clover;
        Scott McCulloch
   15
              Plaintiff                              COMPLAINT FOR
   16                     v.                         COPYRIGHT INFRINGEMENT
        Abel M. Tesfaye (p/k/a The Weeknd);
   17
        Jason Quenneville (p/k/a DaHeala);           Counts:
   18   Ahmad Balshe (p/k/a Belly);                  1. Direct Copyright Infringement
        Savan Harish Kotecha;                        2. Contributory Copyright Infringement
   19
        Karl Martin Sandberg (p/k/a Max              3. Vicarious Copyright Infringement
   20   Martin);                                     4. Declaration of Authorship/Ownership
        The Weeknd XO, LLC;                          5. Accounting – Declaratory Relief
   21
        The Weeknd XO, Inc.;                         6. Constructive Trust – Declaratory
   22   DaHeala & Co., LLC;                             Relief
        MXM, LLC;                                    7. Unjust Enrichment
   23
        MXM Publishing;
   24   MXM Music AB;
        Wolf Cousins;
   25
        Universal Music Group, Inc.;                 DEMAND FOR JURY TRIAL
   26   Universal Music Publishing, Inc.
        Universal Music Corporation;
   27
        Kobalt Songs Music Publishing, Inc.;
   28   SONGS Music Publishing LLC;
        Songs of SMP;
                                                 1
              AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 2 of 48 Page ID #:429



    1   Warner/Chappell Music, Inc.;
    2
        WB Music Corp.;
        Sal and CO Management LP;
    3   Sal and CO LP;
    4
        Wassim Salibi (aka Tony Sal)
           (general partner of Sal and Co);
    5   Artist Nation Management Group, Inc.
    6      (general partner of Sal and Co);
        The Weeknd XO Music, ULC
    7   XO&co., Inc. (d/b/a XO)
    8   UMG Recordings, Inc. (d/b/a Republic
        Records);
    9

   10         Defendants

   11
                                    AMENDED COMPLAINT
   12
              1.    This music copyright infringement suit concerns superstar artist The
   13
        Weeknd blatantly copying Plaintiffs’ song “I Need To Love” to create the song “A
   14
        Lonely Night” included on his chart-topping and Grammy award-winning Starboy
   15
        album. A quick listen to the key-matched comparison at the following link will
   16
        quickly dispel any doubt that Plaintiffs’ song was copied: https://youtu.be/y-
   17
        WCCWWYsj0.
   18
              2.    In 2004-05, three UK songwriters—plaintiffs William “Billy” Smith,
   19
        Brian Clover, and Scott McCulloch—jointly wrote, recorded, engineered,
   20
        produced, and performed a song named “I Need To Love,” as well as several
   21
        others. The trio jointly own all rights and copyrights in “I Need To Love.” The
   22
        song can be found here: https://youtu.be/yu7DKWQ2ibM.
   23
              3.    As a result of their output and talent, in 2005 publisher Big Life Music
   24
        acquired rights to shop three of Plaintiffs’ songs to artists, including “I Need to
   25
        Love,” as well as songs titled “Be My Light” and “Walk Away.”
   26
              4.    Plaintiffs’ “I Need to Love” was in fact pitched all over the world to
   27
        many artists by Big Life.
   28

                                                 2
             AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 3 of 48 Page ID #:430



    1           5.    In 2008, Big Life Music (and its rights to promote Plaintiffs’ songs)
    2   were acquired by Universal Music Publishing Group.
    3           6.    In 2016, Universal informed Plaintiffs that the 3 songs had not been
    4   exploited.
    5           7.    Shortly thereafter, on November 11, 2016, Universal voluntarily
    6   relinquished all claims to Plaintiffs’ compositions, stating that “Publisher confirms
    7   that it has relinquished any and all claim in and to the unexploited compositions
    8   listed in the schedule to this letter with effect from 11 November 2016.” This
    9   relinquishment included “I Need To Love.”
   10           8.    Two weeks later on November 25, 2016, artist The Weeknd (real
   11   name is Abel Tesfaye) and Universal released his massively successful album
   12   Starboy, which topped the charts. On that album was a song named “A Lonely
   13   Night.” It can be found here: https://youtu.be/i4ghdw373a4.
   14           9.    The song was widely exploited on the Starboy album and
   15   independently. This included physical album sales across the world, digital sales
   16   and downloads, and tens of millions of streams on Spotify, YouTube, and other
   17   streaming services.
   18           10.   The trio first became aware of “A Lonely Night” when plaintiff
   19   Clover heard the song while shopping at Topman in Colchester, UK. Mr. Clover
   20   instantly knew that the song he was hearing was in fact the trio’s “I Need To Love”
   21   that Plaintiffs had written in 2004-05 and which Universal promoted from 2005-
   22   2016.
   23           11.   A comparison of “A Lonely Night” and Plaintiffs’ song “I Need To
   24   Love” shows that the songs are not only substantially similar, but strikingly
   25   similar.
   26           12.   Plaintiffs’ expert musicologist, Alexander Stewart, is clear that the
   27   similarities between the two songs could only result from copying:
   28

                                                  3
                AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 4 of 48 Page ID #:431



    1                My preliminary investigation and analysis has revealed
    2                substantial similarities between these two songs. Subjectively,
                     I believe these similarities are so clear as to be obvious even
    3                to a casual listener. As seen in my objective analysis below,
    4                these similarities amount to, both quantitatively and
                     qualitatively, the most important musical expression in both
    5
                     works. In my opinion, based on the level of detail in which these
    6                similarities are found, these similarities could only result from
    7                copying.

    8   See Exhibit 1 - Expert Musicologist Report of Dr. Alexander Stewart (emphasis
    9   added).
   10         13.    Indeed, Dr. Stewart’s analysis observes that key parts of “A Lonely
   11   Night” are practically identical to “I Need to Love”:
   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                   4
              AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 5 of 48 Page ID #:432



    1   See Exhibit 1 - Expert Musicologist Report of Dr. Alexander Stewart (emphasis
    2   added).
    3         14.    Dr. Stewart’s report concludes:
    4                The passages discussed above are the most important and
    5                memorable musical expression in both songs. Composers and
                     producers in popular music consider that, in order to be
    6                successful, songs must contain at least one or more of these
    7                memorable passages or “hooks.” These passages are
                     unquestionably the “hooks” or most valuable expression in
    8
                     each song.
    9
                     [] In this investigation and analysis I have found substantial
   10                similarities that in my opinion can only be the result of copying.
   11                These similarities include melodic, harmonic, rhythmic, and
                     foundational musical expression more generally as well as
   12
                     important details. This expression is the most valuable content
   13                in both songs both from a quantitative and qualitative
   14                perspective.

   15   See Exhibit 1 - Expert Musicologist Report of Dr. Alexander Stewart (emphases
   16   added).
   17         15.    The identical and strikingly similar nature of the two songs establishes
   18   access.
   19         16.    It is not a coincidence that Universal Music released the Starboy
   20   album just two weeks after Universal returned “I Need To Love” back to Plaintiffs.
   21         17.    Not only is access proven by the songs’ striking similarities, but
   22   access is also proven through both Plaintiffs’ and Defendants’ contacts at
   23   Universal.
   24         18.    The writers credited for the song “A Lonely Night” are defendants
   25   Tesfaye (The Weeknd), Jason Quenneville (p/k/a DeHeala), Ahmad Balshe (p/k/a
   26   Belly), Savan Hrish Kotecha, Martin Sandberg (p/k/a Max Martin), and also Ali
   27   Payami and Peter Anders Svensson.
   28

                                                   5
             AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 6 of 48 Page ID #:433



    1         19.      At all relevant times Defendant Jason Quenneville, professionally
    2   known as DaHeala, was an in-house producer for Universal Music Publishing and
    3   had access to Plaintiffs’ songs. He was given priority access to unexploited songs
    4   at Universal, including Plaintiffs’ “I Need To Love.”
    5         20.      Furthermore, defendant Quenneville has been at all relevant times the
    6   in-house producer for The Weeknd and his creative director, and wrote five songs
    7   on the Starboy album including “A Lonely Night.”
    8         21.      The fact that The Weeknd producer and co-writer Quenneville also
    9   worked at Universal and for The Weeknd, and had access Plaintiffs’ music, simply
   10   confirms that Defendants had access to and in fact copied Plaintiffs’ song.
   11         22.      This is not the first time that The Weeknd has been accused of music
   12   copyright infringement concerning the Starboy album.
   13         23.      For instance, the artist Yasminah has sued The Weeknd for taking her
   14   song “Hooyo” also known as “Jewel of My Life” to create the title track “Starboy,”
   15   while at least two producers for Yasminah have already settled out of court with
   16   the superstar.
   17         24.      Other lawsuits against Defendants include allegations that The
   18   Weeknd copied a composer’s film score to create hit song “The Hills,” and that
   19   when creating “Belong to the World” The Weeknd sampled the song “Machine
   20   Gun” from the artist Portishead over his objection.
   21         25.      Furthermore, according to performing rights organizations’ records, it
   22   appears that “duplicate claims” have been lodged against dozens of songs written
   23   and/or performed by The Weeknd, including those co-written by Jason
   24   Quenneville.
   25         26.      Clearly, the Weeknd does not create his own work, but merely
   26   slavishly copies others. The Weeknd’s songwriting process includes using other
   27   people’s work to write songs.
   28

                                                   6
              AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 7 of 48 Page ID #:434



    1         27.    Plaintiffs’ song is registered with the Copyright Office at number:
    2   SRu001345680, protecting their musical composition “I Need To Love.” See
    3   Exhibit 2. Defendants’ song is registered with the Copyright Office at numbers:
    4   PA0002083923, PA0002063071, PA0002082977, and SR0000814318.
    5         28.    According to the registration ending in 3923, defendant MXM, LLC is
    6   a claimant and owns the song, the rights for which are administered by defendant
    7   Kobalt. According to the registration ending in 3071, Kobalt is actually a copyright
    8   owner and claimant. Also according to that registration, Warner Chappell and
    9   Songs Music Publishing LLC are also claimants and owners. It is believed that
   10   some of Songs Music’s rights were transferred to Kobalt in or around 2017.
   11   According to the registration ending in 2977, Sal and Co LP is a claimant and
   12   owner, and its rights are administered by Universal Music. Universal Music is also
   13   listed as a claimant and owner. According to the registration ending in 4318,
   14   defendant The Weeknd XO Music, ULC is the copyright claimant and Universal
   15   Music Group controls rights and permissions for the Starboy album and its songs.
   16         29.    The sheet music on sale of “A Lonely Night” lists the following
   17   entities as blessing the sale of “A Lonely Night” and benefitting from the
   18   infringing exploitation of Plaintiffs’ work:
   19                Songs Music Publishing, LLC o/b/o Songs Of SMP, MXM, WB
   20                Music Corp., Wolf Cousins, Warner/Chappell Music
                     Scandinavia AB, Universal Music Corp. and Sal And Co LP. All
   21                Rights for MXM Administered Worldwide by Kobalt Songs
   22                Music Publishing. All Rights for Wolf Cousins and
                     Warner/Chappell Music Scandinavia AB in the U.S. and
   23
                     Canada Administered by WB Music Corp. All Rights for Sal And
   24                Co LP Administered by WB Music Corp. and Universal Music
   25                Corp.

   26   Exhibit 3.
   27         30.    YouTube lists the following Defendants as licensing the use of the
   28   song: Universal Music Group for Republic Records (a Universal and UMG

                                                   7
              AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 8 of 48 Page ID #:435



    1   Recordings imprint), Universal Music Publishing, Warner Chappell, and Kobalt
    2   Music Publishing. See https://youtu.be/i4ghdw373a4.
    3         31.    An ASCAP repertory search reveals that Kobalt administers the song
    4   and is a publisher for KMR Music Royalties and MXM Music AB. Warner
    5   Chappell is listed as a publisher for Sal and Co LP. Universal Music Corporation is
    6   also listed as a publisher, as is WB Music Corp. Warner Chappell also publishes
    7   and administers the copyright for Warner-Chappell Music Scandinavia AB and
    8   Wolf Cousins.
    9         32.    Spotify, Amazon, and Apple/iTunes state of the Starboy album and its
   10   constituent songs: “© 2016 The Weeknd XO, Inc., Manufactured and Marketed by
   11   Republic    Records,     a   Division     of    UMG      Recordings,     Inc.”    See
   12   https://open.spotify.com/album/4AdZV63ycxFLF6Hcol0QnB;
   13   https://www.amazon.com/Starboy-Explicit-Weeknd/dp/B01LXAA8YF/ref=sr_
   14   1_1?keywords=starboy+album&qid=1568674983&sr=8-1
   15   https://music.apple.com/us/album/starboy/1440871397. Streaming service Deezer
   16   states that “Universal Republic Records” owns or authorized the use of the song.
   17   See https://www.deezer.com/en/album/14652152.
   18         33.    On information and belief, all Defendants’ license, permit, or
   19   otherwise allow the infringing song to be exploited by physical sales and also
   20   online via streaming and digital downloads.
   21         34.    When Plaintiffs refer to publishers in this complaint, all publishers are
   22   alleged to have ownership of the “A Lonely Night” copyright. When Plaintiffs
   23   refer to administrators, all administrators of the copyright are alleged to receive a
   24   financial cut of the exploitation of “A Lonely Night” and the Starboy album.
   25         35.    Every owner, publisher, and administrator of the Starboy album
   26   knows about the infringement (i.e. the exploitation of “A Lonely Night” on the
   27   internet and by physical sales), encourages and wants the exploitation to occur, has
   28

                                                   8
              AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 9 of 48 Page ID #:436



    1   the right to control such infringement, and receives financial compensation as a
    2   result of the exploitation of the infringing work “A Lonely Night.”
    3         36.    All predicate acts of infringement took place in the United States, and
    4   upon information and belief in the Central District of California.
    5         37.    Plaintiffs are also entitled as a matter of law to a declaration of
    6   ownership and authorship in “A Lonely Night,” and actual damages, direct profits,
    7   and indirect profits from the exploitation of the song.
    8         38.    As a result of Defendants’ conduct, Plaintiffs are entitled to damages,
    9   which include but are not limited to licensing fees, mechanical royalties,
   10   advertising revenue, streaming revenue, and concert revenue—and any other
   11   revenue derived from the exploitation of “A Lonely Night” and the Starboy album.
   12                                           *****
   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                   9
              AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 10 of 48 Page ID #:437



     1

     2
                                  THE PARTIES
     3                                      Plaintiffs
     4   William “Billy” Smith                                                    “Smith”
     5         39.   Plaintiff Billy Smith is a resident of the United Kingdom, and holds
     6   dual citizenship with the United Kingdom and the United States.
     7         40.   He co-wrote, co-authored, and co-owns the song “I Need to Love,”
     8   with Clover and McCulloch.
     9         41.   The trio also co-produced, co-engineered, and collectively performed
    10   the song.
    11   Brian Clover                                                            “Clover”
    12         42.   Plaintiff Brian Clover is a resident and citizen of the United Kingdom.
    13         43.   He co-wrote, co-authored, and co-owns the song “I Need to Love,”
    14   with Smith and McCulloch.
    15         44.   The trio also co-produced, co-engineered, and collectively performed
    16   the song.
    17   Scott McCulloch                                                   “McCulloch”
    18         45.   Plaintiff Scott McCulloch is a resident and citizen of the United
    19   Kingdom.
    20         46.   He co-wrote, co-authored, and co-owns the song “I Need to Love,”
    21   with Smith and Clover.
    22         47.   The trio also co-produced, co-engineered, and collectively performed
    23   the song.
    24

    25

    26

    27

    28

                                                 10
              AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 11 of 48 Page ID #:438



     1                                           Defendants
     2   Defendant Abel M. Tesfaye                                          “The Weeknd”
     3         48.    Defendant Abel Tesfaye is professionally known as “The Weeknd.”
     4         49.    The Weeknd is a resident of Hidden Hills, CA.
     5         50.    The Weeknd released his album, Starboy, on November 25, 2016. The
     6   album rocketed to the top of the charts and has been certified as double platinum in
     7   the United States.
     8         51.    Tesfaye is listed as one the authors and writers of the track on Starboy
     9   called “A Lonely Night.”
    10         52.    Tesfaye owns, operates, and controls The Weeknd XO, LLC, The
    11   Weeknd XO, Inc., The Weeknd XO Music, ULC, and XO&co., Inc., for the
    12   purposes of creating and selling his music. When Plaintiffs refer to Tesfaye they
    13   are jointly referring to Tesfaye as well as his companies.
    14         53.    Tesfaye directly infringed Plaintiffs’ song by duplicating it, creating
    15   derivative works, publicly performing it, selling it, licensing it, and otherwise
    16   reproducing it without authorization.
    17         54.    At all points Defendant, as an author and owner, had the right and
    18   ability to control or stop the infringing conduct but failed to do so.
    19         55.    At all points as an author and owner, Defendant knew of the
    20   infringement and also materially contributed and caused the infringement by,
    21   including but not limited to, promoting, distributing, and selling The Weeknd’s
    22   Starboy and/or “A Lonely Night” and/or permitting their use. This includes by
    23   licensing the song’s use, or allowing the same, on streaming and digital download
    24   services such as Spotify, YouTube, Pandora, Amazon, iTunes, and others.
    25         56.    As an owner of the infringing copyright Defendant has received
    26   significant financial benefits as a result of the infringement.
    27

    28

                                                    11
               AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 12 of 48 Page ID #:439



     1   Defendant Jason Quenneville                                            “DaHeala”
     2         57.    Defendant Jason Quenneville is a producer known as DaHeala. On
     3   information and belief he is a resident of Los Angeles, CA.
     4         58.    Quenneville is credited as a writer on “A Lonely Night” and is an
     5   owner of the song.
     6         59.    Quenneville also has worked during the relevant time periods in and
     7   around 2016 as an in house producer and artist at Universal Music. During that
     8   same time period he was in-house producer and creative director for The Weeknd,
     9   and co-authored multiple songs for The Weeknd, including “A Lonely Night” on
    10   the Starboy album.
    11         60.    By virtue of his employment and other relationships with Universal,
    12   Quenneville had access to Plaintiffs’ song “I Need to Love”.
    13         61.    Quenneville directly infringed Plaintiffs’ song by duplicating it,
    14   creating derivative works, and otherwise reproducing it without authorization.
    15         62.    At all points Defendant had the right and ability to control or stop the
    16   infringing conduct but failed to do so.
    17         63.    At all points as an author and owner of the infringing song Defendant
    18   knew of the infringement and also materially contributed and caused the
    19   infringement by, including but not limited to, promoting, distributing, and selling
    20   The Weeknd’s Starboy and/or “A Lonely Night” and/or permitting their use. This
    21   includes by licensing the song’s use, or allowing the same, on streaming and digital
    22   download services such as Spotify, YouTube, Pandora, Amazon, iTunes, and
    23   others.
    24         64.    As an owner of the infringing copyright Defendant has received
    25   significant financial benefits as a result of the infringement.
    26   Defendant Ahmad Balshe                                                     “Belly”
    27         65.    Defendant Ahmad Balshe is listed as an author of the song “A Lonely
    28   Night.” He is professionally known as “Belly.”

                                                    12
               AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 13 of 48 Page ID #:440



     1         66.    On information and belief Balshe resides in Encino, California, in the
     2   Central District of California.
     3         67.    Balshe directly infringed Plaintiffs’ song by duplicating it, creating
     4   derivative works, and otherwise reproducing it without authorization.
     5         68.    At all points Defendant had the right and ability to control or stop the
     6   infringing conduct but failed to do so.
     7         69.    At all points as an author and owner of the infringing song Defendant
     8   knew of the infringement and also materially contributed and caused the
     9   infringement by, including but not limited to, promoting, distributing, and selling
    10   The Weeknd’s Starboy and/or “A Lonely Night” and/or permitting their use. This
    11   includes by licensing the song’s use, or allowing the same, on streaming and digital
    12   download services such as Spotify, YouTube, Pandora, Amazon, iTunes, and
    13   others.
    14         70.    As an owner of the infringing copyright Defendant has received
    15   significant financial benefits as a result of the infringement.
    16   Defendant Savan Harish Kotecha                                          “Kotecha”
    17         71.    Defendant Savan Kotecha is listed as a co-author of “A Lonely
    18   Night.”
    19         72.    On information and belief, Kotecha resides in Los Angeles, CA, in the
    20   Central District of California.
    21         73.    Kotecha directly infringed Plaintiffs’ song by duplicating it, creating
    22   derivative works, and otherwise reproducing it without authorization.
    23         74.    At all points Defendant had the right and ability to control or stop the
    24   infringing conduct but failed to do so.
    25         75.    At all points as an author and owner of the infringing song Defendant
    26   knew of the infringement and also materially contributed and caused the
    27   infringement by, including but not limited to, promoting, distributing, and selling
    28   The Weeknd’s Starboy and/or “A Lonely Night” and/or permitting their use. This

                                                    13
               AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 14 of 48 Page ID #:441



     1   includes by licensing the song’s use, or allowing the same, on streaming and digital
     2   download services such as Spotify, YouTube, Pandora, Amazon, iTunes, and
     3   others.
     4         76.     As an owner of the infringing copyright Defendant has received
     5   significant financial benefits as a result of the infringement.
     6   Defendant Karl Martin Sandberg                                     “Max Martin”
     7         77.     Defendant Karl Martin Sandberg is listed as a co-author of “A Lonely
     8   Night.” He is professionally known as Max Martin.
     9         78.     On information and belief Sandberg resides in the Central District of
    10   California.
    11         79.     Sandberg owns the entities MXM, LLC, MXM Publishing, and MXM
    12   Music AB (“Sandberg entities”).
    13         80.     Sandberg directly infringed Plaintiffs’ song by duplicating it, creating
    14   derivative works, and otherwise reproducing it without authorization.
    15         81.     At all points Defendant had the right and ability to control or stop the
    16   infringing conduct but failed to do so.
    17         82.     At all points as an author and owner of the infringing song Defendant
    18   knew of the infringement and also materially contributed and caused the
    19   infringement by, including but not limited to, promoting, distributing, and selling
    20   The Weeknd’s Starboy and/or “A Lonely Night” and/or permitting their use. This
    21   includes by licensing the song’s use, or allowing the same, on streaming and digital
    22   download services such as Spotify, YouTube, Pandora, Amazon, iTunes, and
    23   others.
    24         83.     As an owner of the infringing copyright Defendant has received
    25   significant financial benefits as a result of the infringement.
    26   Defendant The Weeknd XO, LLC
    27         84.     Defendant The Weeknd XO, LLC, is a Delaware corporation,
    28   headquartered in Los Angeles, CA. Upon information and belief, Abel Tesfaye

                                                    14
               AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 15 of 48 Page ID #:442



     1   uses this entity to create, promote, and sell his music including “A Lonely Night”
     2   and the Starboy album.
     3         85.    Tesfaye, by and through Defendant, directly infringed Plaintiffs’ song
     4   by duplicating it, creating derivative works, and otherwise reproducing it without
     5   authorization.
     6         86.    At all points Defendant had the right and ability to control or stop the
     7   infringing conduct but failed to do so.
     8         87.    At all points Defendant knew of the infringement and also materially
     9   contributed and caused the infringement by, including but not limited to,
    10   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
    11   Night” and/or permitting their use. This includes by licensing the song’s use, or
    12   allowing the same, on streaming and digital download services such as Spotify,
    13   YouTube, Pandora, Amazon, iTunes, and others.
    14         88.    As an owner of the infringing copyright Defendant has received
    15   significant financial benefits as a result of the infringement.
    16   Defendant The Weeknd XO, Inc.
    17         89.     Defendant The Weeknd XO, Inc. is an entity headquartered in Los
    18   Angeles, CA.
    19         90.    It does not appear to be formally registered in any US state, but it does
    20   appear on the copyright registration filed for “A Lonely Night,” number:
    21   PA0002082977, and other songs on the Starboy album.
    22         91.    Upon information and belief, Abel Tesfaye uses this entity to create,
    23   promote, and sell his music.
    24         92.    Tesfaye, by and through Defendant, directly infringed Plaintiffs’ song
    25   by duplicating it, creating derivative works, and otherwise reproducing it without
    26   authorization.
    27         93.    At all points Defendant had the right and ability to control or stop the
    28   infringing conduct but failed to do so.

                                                    15
               AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 16 of 48 Page ID #:443



     1         94.    At all points Defendant knew of the infringement and also materially
     2   contributed and caused the infringement by, including but not limited to,
     3   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
     4   Night” and/or permitting their use. This includes by licensing the song’s use, or
     5   allowing the same, on streaming and digital download services such as Spotify,
     6   YouTube, Pandora, Amazon, iTunes, and others.
     7         95.    As an owner of the infringing copyright Defendant has received
     8   significant financial benefits as a result of the infringement.
     9   Defendant Daheala & Co., LLC
    10         96.     Daheala & Co. is a label for Jason Quenneville incorporated in
    11   California and headquartered in Los Angeles.
    12         97.    Quenneville, by and through Defendant, directly infringed Plaintiffs’
    13   song by duplicating it, creating derivative works, and otherwise reproducing it
    14   without authorization.
    15         98.    At all points Defendant had the right and ability to control or stop the
    16   infringing conduct but failed to do so.
    17         99.    At all points Defendant knew of the infringement and also materially
    18   contributed and caused the infringement by, including but not limited to,
    19   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
    20   Night” and/or permitting their use. This includes by licensing the song’s use, or
    21   allowing the same, on streaming and digital download services such as Spotify,
    22   YouTube, Pandora, Amazon, iTunes, and others.
    23         100. As an owner of the infringing copyright Defendant has received
    24   significant financial benefits as a result of the infringement.
    25   Defendant MXM, LLC
    26         101.    Defendant MXM LLC is a single member LLC, of which Karl Martin
    27   Sandberg is the member.
    28

                                                    16
               AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 17 of 48 Page ID #:444



     1         102. It is incorporated in the state of California, and headquartered in
     2   Beverly Hills. It is believed to be doing business as “MXM.”
     3         103. Sandberg, by and through MXM LLC, directly infringed Plaintiffs’
     4   song by duplicating it, creating derivative works, and otherwise reproducing it
     5   without authorization.
     6         104. At all points Sandberg, by and through Defendant, had the right and
     7   ability to control or stop the infringing conduct but failed to do so.
     8         105. At all points Defendant knew of the infringement and also materially
     9   contributed and caused the infringement by, including but not limited to,
    10   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
    11   Night” and/or permitting their use. This includes by licensing the song’s use, or
    12   allowing the same, on streaming and digital download services such as Spotify,
    13   YouTube, Pandora, Amazon, iTunes, and others.
    14         106. As an owner of the infringing copyright Defendant has received
    15   significant financial benefits as a result of the infringement.
    16   Defendant MXM Publishing
    17         107. On information and belief, Defendant is an entity headquartered in
    18   Los Angeles, CA, which publishes music for Karl Martin Sandberg and is
    19   otherwise owned by him.
    20         108. Sandberg, by and through Defendant, directly infringed Plaintiffs’
    21   song by duplicating it, creating derivative works, and otherwise reproducing it
    22   without authorization.
    23         109. At all points Defendant had the right and ability to control or stop the
    24   infringing conduct but failed to do so.
    25         110. At all points Defendant knew of the infringement and also materially
    26   contributed and caused the infringement by, including but not limited to,
    27   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
    28   Night” and/or permitting their use. This includes by licensing the song’s use, or

                                                    17
               AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 18 of 48 Page ID #:445



     1   allowing the same, on streaming and digital download services such as Spotify,
     2   YouTube, Pandora, Amazon, iTunes, and others.
     3         111. As an owner of the infringing copyright Defendant has received
     4   significant financial benefits as a result of the infringement.
     5   Defendant MXM Music AB
     6         112. On information and belief, Defendant is owned by Karl Martin
     7   Sandberg. Defendant is a Swedish company which does business by and through
     8   Martin in Los Angeles, CA, including for the Starboy album.
     9         113. On information and belief, Defendant is doing business as Wolf
    10   Cousins, and owns the Wolf Cousins trademark.
    11         114. On information and belief, Defendant is also doing business as MXM
    12   Publishing.
    13         115. Sandberg, by and through Defendant, directly infringed Plaintiffs’
    14   song by duplicating it, creating derivative works, and otherwise reproducing it
    15   without authorization.
    16         116. At all points Defendant had the right and ability to control or stop the
    17   infringing conduct but failed to do so.
    18         117. At all points Defendant knew of the infringement and also materially
    19   contributed and caused the infringement by, including but not limited to,
    20   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
    21   Night” and/or permitting their use. This includes by licensing the song’s use, or
    22   allowing the same, on streaming and digital download services such as Spotify,
    23   YouTube, Pandora, Amazon, iTunes, and others.
    24         118. As an owner of the infringing copyright Defendant has received
    25   significant financial benefits as a result of the infringement.
    26   Wolf Cousins
    27         119.    Upon information and belief Wolf Cousins is an entity which owns or
    28   administers or publishes “A Lonely Night.” It is affiliated with Max Martin.

                                                    18
               AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 19 of 48 Page ID #:446



     1   Performing rights organizations such as ASCAP indicate that it is represented by
     2   WB Music Corp. and Warner/Chappell Music Inc.
     3         120. Sandberg, by and through Defendant, directly infringed Plaintiffs’
     4   song by duplicating it, creating derivative works, and otherwise reproducing it
     5   without authorization.
     6         121. At all points Defendant had the right and ability to control or stop the
     7   infringing conduct but failed to do so.
     8         122. At all points Defendant knew of the infringement and also materially
     9   contributed and caused the infringement by, including but not limited to,
    10   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
    11   Night” and/or permitting their use. This includes by licensing the song’s use, or
    12   allowing the same, on streaming and digital download services such as Spotify,
    13   YouTube, Pandora, Amazon, iTunes, and others.
    14         123. As an owner of the infringing copyright Defendant has received
    15   significant financial benefits as a result of the infringement.
    16   Universal Music Group, Inc.; Universal Music Publishing, Inc. (d/b/a
    17
         Universal Music Publishing Group); Universal Music Corporation

    18         124. The Universal Defendants own UMG Recordings, Inc. Unless

    19   otherwise stated, when Plaintiffs refer to “Universal defendants" they are referring

    20   to all Universal entities around the world as the Universal entities act as one

    21   company.

    22         125. Defendants maintain offices in Los Angeles, CA and otherwise do

    23   business there.

    24         126. Defendants own and/or or publish and/or or administer “A Lonely

    25   Night.”

    26         127. Defendants directly infringed Plaintiffs’ song by duplicating it,

    27   creating derivative works, and otherwise reproducing it without authorization.

    28

                                                    19
               AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 20 of 48 Page ID #:447



     1         128. At all points Defendants had the right and ability to control or stop the
     2   infringing conduct but failed to do so.
     3         129. At all points Defendants knew of the infringement and also materially
     4   contributed and caused the infringement by, including but not limited to,
     5   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
     6   Night” and/or permitting their use. This includes by licensing the song’s use, or
     7   allowing the same, on streaming and digital download services such as Spotify,
     8   YouTube, Pandora, Amazon, iTunes, and others.
     9         130. As owners of the infringing copyright Defendant has received
    10   significant financial benefits as a result of the infringement.
    11         131. Big Life Music represented Plaintiffs and shopped their songs to
    12   artists for development from 2005 until 2008.
    13         132. Big Life was acquired by Universal Music Publishing Group in 2008.
    14   From 2008 to 2016 Universal Music Publishing Group represented Plaintiffs
    15   regarding their song “I Need to Love.”
    16         133. It was through the Universal Defendants that the other Defendants
    17   found and copied Plaintiffs’ song “I Need To Love.” The Universal Defendants did
    18   not have the ability or authority to allow other Defendants to use Plaintiffs’ work.
    19         134. Not coincidentally on November 11, 2016, just two weeks before The
    20   Weeknd released the Starboy album with “A Lonely Night” on it, Defendants and
    21   all other Universal entities ceded any and all rights back to Plaintiffs in “I Need To
    22   Love” and made it clear that the work was “unexploited.”
    23   Kobalt Songs Music Publishing, Inc.
    24         135. Defendant Kobalt own the copyright and administer intellectual
    25   property for the Defendants in relation to the exploitation of “A Lonely Night” and
    26   the Starboy album, including in Los Angeles, CA.
    27         136. Kobalt purchased SONGS Music Publishing’s catalogue of songs in
    28   December 2017, which included the Starboy album and “A Lonely Night.”
                                                    20
               AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 21 of 48 Page ID #:448



     1         137. Kobalt owns and/or or publishes and/or or administers “A Lonely
     2   Night.”
     3         138. Kobalt also administers defendant Karl Sandberg and his entities’
     4   intellectual property.
     5         139. Defendant directly infringed Plaintiffs’ song by duplicating it,
     6   creating derivative works, and otherwise reproducing it without authorization.
     7         140. At all points Defendant had the right and ability to control or stop the
     8   infringing conduct but failed to do so.
     9         141. At all points as an owner, publisher, and administrator of the
    10   copyright for the infringing son Defendant knew of the infringement and also
    11   materially contributed and caused the infringement by, including but not limited to,
    12   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
    13   Night” and/or permitting their use. This includes by licensing the song’s use, or
    14   allowing the same, on streaming and digital download services such as Spotify,
    15   YouTube, Pandora, Amazon, iTunes, and others.
    16         142. As an owner and administrator of the infringing copyright Defendant
    17   has received significant financial benefits as a result of the infringement.
    18   SONGS Music Publishing LLC
    19         143. Songs Music is incorporated in New York, and maintains an office in
    20   Los Angeles, CA. Upon information and belief it also does business under the
    21   name “Songs of SMP.”
    22         144. Songs Music published “A Lonely Night” and the Starboy album.
    23         145. Songs Music sold its catalogue to Kobalt Capital in or around
    24   December 2017.
    25         146. On information and belief the Kobalt defendants are a successor
    26   company or companies to Songs Music Publishing LLC.
    27         147. Defendant directly infringed Plaintiffs’ song by duplicating it,
    28   creating derivative works, and otherwise reproducing it without authorization.

                                                    21
               AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 22 of 48 Page ID #:449



     1         148. At all points Defendant had the right and ability to control or stop the
     2   infringing conduct but failed to do so.
     3         149. At all points as an owner of the copyright Defendant knew of the
     4   infringement and also materially contributed and caused the infringement by,
     5   including but not limited to, promoting, distributing, and selling The Weeknd’s
     6   Starboy and/or “A Lonely Night” and/or permitting their use. This includes by
     7   licensing the song’s use, or allowing the same, on streaming and digital download
     8   services such as Spotify, YouTube, Pandora, Amazon, iTunes, and others.
     9         150. As an owner of the infringing copyright Defendant has received
    10   significant financial benefits as a result of the infringement.
    11   Songs of SMP
    12         151. Songs of SMP is an entity which owns and/or administers and/or
    13   publishes “A Lonely Night.”
    14         152.    Defendant directly infringed Plaintiffs’ song by duplicating it,
    15   creating derivative works, and otherwise reproducing it without authorization.
    16         153. At all points Defendant had the right and ability to control or stop the
    17   infringing conduct but failed to do so.
    18         154. At all points as an owner of the infringing copyright Defendant knew
    19   of the infringement and also materially contributed and caused the infringement
    20   by, including but not limited to, promoting, distributing, and selling The Weeknd’s
    21   Starboy and/or “A Lonely Night” and/or permitting their use. This includes by
    22   licensing the song’s use, or allowing the same, on streaming and digital download
    23   services such as Spotify, YouTube, Pandora, Amazon, iTunes, and others.
    24         155. As an owner of the infringing copyright Defendant has received
    25   significant financial benefits as a result of the infringement.
    26   WB Music Corp.; Warner/Chappell Music, Inc.;
    27         156. WB Music Corp. is incorporated in California and is part of a
    28   worldwide music empire run by Warner Music. Warner/Chappell Music is a

                                                    22
               AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 23 of 48 Page ID #:450



     1   Delaware    corporation    which    maintains    offices   in   Los    Angeles,   CA.
     2   Warner/Chappell owns Warner/Chappell Music Scandinavia AB. When Plaintiff
     3   refers to Warner, they are referring to all Warner entities which act as one
     4   company.
     5         157. Defendants own and/or publish and/or administer “A Lonely Night,”
     6   at least in part, including for several other owners or publishers including Payami,
     7   Sal and Co, and Wolf Cousins.
     8         158. Defendants directly infringed Plaintiffs’ song by duplicating it,
     9   creating derivative works, and otherwise reproducing it without authorization.
    10         159. At all points Defendants had the right and ability to control or stop the
    11   infringing conduct but failed to do so.
    12         160. At all points as Defendants knew of the infringement and also
    13   materially contributed and caused the infringement by, including but not limited to,
    14   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
    15   Night” and/or permitting their use. This includes by licensing the song’s use, or
    16   allowing the same, on streaming and digital download services such as Spotify,
    17   YouTube, Pandora, Amazon, iTunes, and others.
    18         161. As an owner and administrator of the infringing copyright Defendant
    19   has received significant financial benefits as a result of the infringement.
    20   Defendant Sal and CO Management LP                                    “Sal and CO”
    21         162. Sal and Co is a Delaware entity, headquartered in Beverly Hills, CA.
    22         163. Upon information and belief, it is doing business as Sal and CO LP.
    23         164. Its general partners are Tony Sal and Artist National Management
    24   Group, Inc. Sal and Co. owns the copyright “A Lonely Night.”
    25         165. Defendant directly infringed Plaintiffs’ song by duplicating it,
    26   creating derivative works, and otherwise reproducing it without authorization.
    27         166. At all points Defendant had the right and ability to control or stop the
    28   infringing conduct but failed to do so.

                                                    23
               AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 24 of 48 Page ID #:451



     1         167. At all points as an owner of the infringing copyrights Defendant knew
     2   of the infringement and also materially contributed and caused the infringement
     3   by, including but not limited to, promoting, distributing, and selling The Weeknd’s
     4   Starboy and/or “A Lonely Night” and/or permitting their use. This includes by
     5   licensing the song’s use, or allowing the same, on streaming and digital download
     6   services such as Spotify, YouTube, Pandora, Amazon, iTunes, and others.
     7         168. As an owner of the infringing copyright Defendant has received
     8   significant financial benefits as a result of the infringement.
     9   Defendant Sal and CO LP                                             “Sal and CO”
    10         169. Sal and Co is a Delaware entity, headquartered in Beverly Hills, CA.
    11         170. Its general partners are Tony Sal and Artist National Management
    12   Group, Inc. Sal and Co. owns the copyright “A Lonely Night.”
    13         171. Defendant directly infringed Plaintiffs’ song by duplicating it,
    14   creating derivative works, and otherwise reproducing it without authorization.
    15         172. At all points Defendant had the right and ability to control or stop the
    16   infringing conduct but failed to do so.
    17         173. At all points as an owner of the infringing copyright Defendant knew
    18   of the infringement and also materially contributed and caused the infringement
    19   by, including but not limited to, promoting, distributing, and selling The Weeknd’s
    20   Starboy and/or “A Lonely Night” and/or permitting their use. This includes by
    21   licensing the song’s use, or allowing the same, on streaming and digital download
    22   services such as Spotify, YouTube, Pandora, Amazon, iTunes, and others.
    23         174. As an owner of the infringing copyright Defendant has received
    24   significant financial benefits as a result of the infringement.
    25   Defendant Wassim Salibi                                           (a/k/a Tony Sal)
    26         175.    Wassim Salibi (aka Tony Sal) is a general partner of Sal and CO LP
    27   and/or Sal and CO Management LP.
    28

                                                    24
               AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 25 of 48 Page ID #:452



     1         176. Salibi is a co-manager of The Weeknd. Salibi owns the infringing
     2   copyright by and through Sal and Co.
     3         177. Defendant directly infringed Plaintiffs’ song by duplicating it,
     4   creating derivative works, and otherwise reproducing it without authorization.
     5         178. At all points Defendant had the right and ability to control or stop the
     6   infringing conduct but failed to do so.
     7         179. At all points as an owner of the infringing copyright and manager of
     8   The Weeknd, Defendant knew of the infringement and also materially contributed
     9   and caused the infringement by, including but not limited to, promoting,
    10   distributing, and selling The Weeknd’s Starboy and/or “A Lonely Night” and/or
    11   permitting their use. This includes by licensing the song’s use, or allowing the
    12   same, on streaming and digital download services such as Spotify, YouTube,
    13   Pandora, Amazon, iTunes, and others.
    14         180. As an owner of the infringing copyright Defendant has received
    15   significant financial benefits as a result of the infringement.
    16   Defendant Artist Nation Management Group, Inc.
    17         181. Artist Nation is a Delaware corporation, headquartered in Beverly
    18   Hills, CA. Artist Nation is a general partner of Sal and CO LP and/or Sal and CO
    19   Management LP. Defendant owns the copyright “A Lonely Night” through Sal and
    20   Co.
    21         182. Defendant directly infringed Plaintiffs’ song by duplicating it,
    22   creating derivative works, and otherwise reproducing it without authorization.
    23         183. At all points Defendant had the right and ability to control or stop the
    24   infringing conduct but failed to do so.
    25         184. At all points as an owner of the copyright Defendant knew of the
    26   infringement and also materially contributed and caused the infringement by,
    27   including but not limited to, promoting, distributing, and selling The Weeknd’s
    28   Starboy and/or “A Lonely Night” and/or permitting their use. This includes by

                                                    25
               AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 26 of 48 Page ID #:453



     1   licensing the song’s use, or allowing the same, on streaming and digital download
     2   services such as Spotify, YouTube, Pandora, Amazon, iTunes, and others.
     3          185. As an owner of the infringing copyright Defendant has received
     4   significant financial benefits as a result of the infringement.
     5   The Weeknd XO Music, ULC
     6          186.    Defendant The Weeknd XO, LLC, is a Canadian corporation,
     7   headquartered in Los Angeles, CA. Upon information and belief, Abel Tesfaye
     8   uses this entity to create, promote, and sell his music, and it acts as a label.
     9          187. Tesfaye, by and through Defendant, directly infringed Plaintiffs’ song
    10   by duplicating it, creating derivative works, and otherwise reproducing it without
    11   authorization.
    12          188. At all points Defendant had the right and ability to control or stop the
    13   infringing conduct but failed to do so.
    14          189. At all points as an owner of the copyright Defendant knew of the
    15   infringement and also materially contributed and caused the infringement by,
    16   including but not limited to, promoting, distributing, and selling The Weeknd’s
    17   Starboy and/or “A Lonely Night” and/or permitting their use. This includes by
    18   licensing the song’s use, or allowing the same, on streaming and digital download
    19   services such as Spotify, YouTube, Pandora, Amazon, iTunes, and others.
    20          190. As an owner of the infringing copyright Defendant has received
    21   significant financial benefits as a result of the infringement.
    22   XO&co, Inc.                                                                   “XO”
    23          191.    Defendant XO&co, Inc. is a corporation doing business as “XO,” as a
    24   label for The Weeknd. It is headquartered in Los Angeles, CA. Upon information
    25   and belief, Abel Tesfaye uses this entity to create, promote, and sell his music, and
    26   it acts as a label.
    27

    28

                                                     26
               AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 27 of 48 Page ID #:454



     1         192. Tesfaye, by and through Defendant, directly infringed Plaintiffs’ song
     2   by duplicating it, creating derivative works, and otherwise reproducing it without
     3   authorization.
     4         193. At all points Defendant had the right and ability to control or stop the
     5   infringing conduct but failed to do so.
     6         194. At all points Tesfaye, by and through Defendant, knew of the
     7   infringement and also materially contributed and caused the infringement by,
     8   including but not limited to, promoting, distributing, and selling The Weeknd’s
     9   Starboy and/or “A Lonely Night” and/or permitting their use. This includes by
    10   licensing the song’s use, or allowing the same, on streaming and digital download
    11   services such as Spotify, YouTube, Pandora, Amazon, iTunes, and others.
    12         195. As an owner of the infringing copyright Defendant has received
    13   significant financial benefits as a result of the infringement.
    14   Defendant UMG Recordings, Inc.                         (d/b/a Republic Records)
    15         196. UMG Recordings is a Delaware Corporation headquartered in Los
    16   Angeles, CA. It is owned by Universal Music Group.
    17         197. UMG is the record company and label which distributes The
    18   Weeknd’s music, doing so under the name Republic Records.
    19         198. Defendant directly infringed Plaintiffs’ song by duplicating it,
    20   creating derivative works, and otherwise reproducing it without authorization.
    21         199. At all points Defendant had the right and ability to control or stop the
    22   infringing conduct but failed to do so.
    23         200. At all points Defendant knew of the infringement and also materially
    24   contributed and caused the infringement by, including but not limited to,
    25   promoting, distributing, and selling The Weeknd’s Starboy and/or “A Lonely
    26   Night” and/or permitting their use. This includes by licensing the song’s use, or
    27   allowing the same, on streaming and digital download services such as Spotify,
    28   YouTube, Pandora, Amazon, iTunes, and others.

                                                    27
               AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 28 of 48 Page ID #:455



     1         201. As an owner of the infringing copyright Defendant has received
     2   significant financial benefits as a result of the infringement.
     3                                           *****
     4         202. On information and belief, each and every Defendant was an agent,
     5   partner, representative, affiliate, employee, alter ego, or co-conspirator of each and
     6   every other Defendant, and in doing the things alleged herein, each and every
     7   Defendant was acting pursuant to such conspiracy and/or within the course and
     8   scope of such agency, representation, affiliation, control or employment and was
     9   acting with the consent, permission and authorization of the other Defendants.
    10   Moreover, on information and belief, each Defendant who joined the conspiracy
    11   after its formation ratified, adopted and is liable for all acts committed in
    12   furtherance of the conspiracy including those committed before such Defendant
    13   joined the conspiracy.
    14         203. Whenever the Complaint refers to any act or acts of a Defendant, the
    15   reference shall also be deemed to mean that the directors, officers, employees,
    16   affiliates, controlling companies or agents of the responsible Defendants
    17   authorized such act while actively engaged in the management, direction or control
    18   of the affairs of Defendant, and each of them, and/or by persons who are the alter
    19   ego of Defendants, or while acting within the scope of their agency, affiliation,
    20   control, or employment. Whenever the Complaint refers to any act of Defendants,
    21   the references shall be deemed to be the act of each Defendant, jointly and
    22   severally.
    23                                           *****
    24

    25

    26

    27

    28

                                                    28
               AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 29 of 48 Page ID #:456



     1

     2
                JURISDICTION AND VENUE
     3          204.     Plaintiffs hereby incorporate by reference the preceding paragraphs
     4   and repeats and realleges each of the allegations as if fully set forth here.
     5          205. The infringement of “I Need to Love” has occurred by virtue of the
     6   commercial exploitation of “A Lonely Night” which occurred, and continues to
     7   occur, in the Central District of California, the entire United States, and throughout
     8   the world.
     9          206. It is believed that “I Need to Love” was first copied and made into “A
    10   Lonely Night” in Los Angeles, CA.
    11          207. This action is brought as a copyright infringement case and related
    12   claims; and therefore, subject matter jurisdiction lies within this Court, pursuant to
    13   28 U.S.C. §§ 1331 and 1338.
    14          208. The Central District of California has personal jurisdiction over each
    15   and every Defendant by virtue of (1) their specific contacts with this district
    16   concerning “A Lonely Night,” and (2) their general, systematic, and continuous
    17   business and music contacts with this district, especially concerning the
    18   exploitation of the Starboy album.
    19          209. Furthermore, the defendants, as elaborated in the above section and
    20   incorporated here by reference, reside in the Central District of California, and/or
    21   do substantial business with those businesses which reside in this district related to
    22   the allegations in this complaint.
    23          210. Venue lies within this Court pursuant to 28 U.S.C. Sections
    24   1391(b)(1) – (3), 1391(c), 1391(d), and 1400(a) in that one or more defendants
    25   reside in this district or have agents that reside in the district and/or are found in
    26   the district.
    27                                            *****

    28

                                                    29
               AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 30 of 48 Page ID #:457



     1                                        COUNT 1
     2
                            DIRECT COPYRIGHT INFRINGEMENT
     3
                                        (Against all Defendants.)
     4

     5         211. Plaintiffs hereby incorporate by reference the preceding paragraphs
     6   and repeats and realleges each of the allegations as if fully set forth here.
     7         212. Plaintiffs jointly own all rights in the musical composition “I Need To
     8   Love,” which is an original and novel copyrightable composition.
     9         213. To be liable for direct copyright infringement a defendant must have
    10   had access to the work allegedly copied, and there must be substantial similarity
    11   between the infringing work and the infringed work. Access can be established by
    12   showing with direct or circumstantial evidence that the work in question was
    13   actually copied. Access can also be established by demonstrating that the two
    14   works are so strikingly similar that independent creation is precluded. Substantial
    15   similarity is proven by demonstrating that an ordinary person would recognize the
    16   infringing song as having been taken from the Plaintiffs’ protected expression.
    17         214. Here, access is proven by the striking similarity between “I Need to
    18   Love” and “A Lonely Night,” which precludes independent creation. The chorus in
    19   “A Lonely Night” is practically identical to the verse in “I Need to Love,”
    20   including the melody, rhythm, and pitch. The similarities could not have been the
    21   result of a coincidence.
    22         215. Furthermore, access is proven by Defendants’ relationships with
    23   Plaintiffs’ former publisher. Defendant Universal and its predecessor company
    24   acquired the rights to Plaintiffs’ music, including “I Need to Love,” and promoted
    25   it throughout the world from 2005 to November 11, 2016. Defendant Quenneville
    26   was an in-house producer during this time period for Universal Music. Quenneville
    27   was also an in house producer for The Weeknd, and co-wrote five songs on the
    28

                                                    30
               AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 31 of 48 Page ID #:458



     1   Starboy album including “A Lonely Night.” Starboy was released on November
     2   25, 2016.
     3         216. Given Quenneville positions with Universal and The Weeknd, and
     4   given that Plaintiffs’ music (including “I Need to Love”) was with Universal,
     5   Defendants clearly had access to Plaintiffs’ music.
     6         217. Furthermore, Defendants’ songwriting process uses other people’s
     7   music as the basis for many of their songs.
     8         218. At no point have Plaintiffs given Defendants permission to use “I
     9   Need to Love” or any part of the protected musical expression and/or composition
    10   in that song.
    11         219. Defendants directly copied parts of Plaintiffs’ composition “I Need to
    12   Love” in the song “A Lonely Night.”
    13         220. The parts of “I Need to Love” copied in “A Lonely Night” are
    14   substantially similar, and strikingly similar, as explained by Plaintiff’s expert
    15   musicologist, Alexander Stewart. See Exhibit 1.
    16         221. Without authorization or permission, Defendants have exploited
    17   Plaintiffs’ composition, reaping tremendous financial rewards and other pecuniary
    18   benefits to the detriment of Plaintiffs.
    19         222. Defendants violated Plaintiffs’ exclusive rights by, including but not
    20   limited to, doing the following:
    21               a. copying and reproducing Plaintiffs’ work without permission,
    22               b. preparing derivative works based upon Plaintiffs’ copyright which are
    23                   substantially similar to Plaintiffs’ work,
    24               c. distributing copies of the copyrighted work to the public,
    25               d. performing the work publicly.
    26         223. Defendants have also encouraged and otherwise induced third parties
    27   to infringe on Plaintiffs’ copyright.
    28

                                                       31
               AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 32 of 48 Page ID #:459



     1         224. On information and belief, the initial and predicate acts of copying of
     2   “I Need to Love” occurred in the United States in Los Angeles, CA.
     3         225. As a result of Defendants’ conduct, acts, and/or omissions Plaintiffs
     4   are entitled to relief, including but not limited to actual damages, direct profits, and
     5   indirect profits. This includes but is not limited to licensing fees, mechanical
     6   royalties, advertising revenue, streaming revenue, and concert revenue—and any
     7   other revenue derived from the exploitation of “A Lonely Night” and the Starboy
     8   album.
     9                                            *****

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                                    32
               AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 33 of 48 Page ID #:460



     1                                           COUNT II
     2
                       CONTRIBUTORY COPYRIGHT INFRINGEMENT
     3
                                           (Against all Defendants.)
     4

     5         226. Plaintiffs hereby incorporate by reference the preceding paragraphs
     6   and repeats and realleges each of the allegations as if fully set forth here.
     7         227. To state a claim contributory copyright infringement a plaintiff must
     8   show that the defendants induced, caused, materially contributed to, or participated
     9   in the infringement of Plaintiffs’ copyrighted song, “I Need to Love.”
    10         228. Here, as described in detail throughout this complaint, the Defendants
    11   all own, publish, or administer the copyright “A Lonely Night” and thus have
    12   complete control over how the work is exploited. See Amended Complaint, ¶28-
    13   35.
    14         229. In the event that some or all of Defendants’ actions and inactions are
    15   determined to not be directly infringing, then they are alleged to be contributorily
    16   infringing. For instance, as this complaint details, Defendants license, market, and
    17   otherwise allow the song to be placed on streaming and download services, where
    18   third parties infringe the copyright, for which Defendants receive remuneration.
    19   See Amended Complaint, ¶28-35.
    20         230. As owners, administrators, or publishers of the infringing song
    21   Defendants had and have knowledge of the ongoing infringing activity that is the
    22   subject of this lawsuit—the use of “I Need to Love” in “A Lonely Night”—and
    23   have induced and materially contributed to the infringing conduct of the direct
    24   infringers of Plaintiffs’ copyrighted song.
    25         231. Without authorization or permission, Defendants continue to exploit
    26   Plaintiffs’ song reaping tremendous financial rewards and other pecuniary benefits,
    27   to the detriment of Plaintiffs.
    28

                                                      33
               AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 34 of 48 Page ID #:461



     1         232. As a result of Defendants’ conduct, acts, and/or omissions Plaintiffs
     2   are entitled to relief, including but not limited to actual damages, direct profits, and
     3   indirect profits. This includes but is not limited to licensing fees, mechanical
     4   royalties, advertising revenue, streaming revenue, and concert revenue—and any
     5   other revenue derived from the exploitation of “A Lonely Night” and the Starboy
     6   album.
     7                                           *****
     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                                    34
               AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 35 of 48 Page ID #:462



     1                                        COUNT III
     2                    VICARIOUS COPYRIGHT INFRINGEMENT
     3
                                        (Against all Defendants.)
     4

     5         233. Plaintiffs hereby incorporate by reference the preceding paragraphs

     6   and repeats and realleges each of the allegations as if fully set forth here.

     7         234. To state a claim for vicarious copyright infringement the defendants

     8   must profit from the direct infringement while declining to exercise a right to stop

     9   or limit the direct infringement.

    10         235. Here, as described in detail throughout this complaint, the Defendants

    11   all own, publish, or administer the copyright “A Lonely Night” and thus have

    12   complete control over how the work is exploited and receive a great deal of monies

    13   in return. See Amended Complaint, ¶28-35.

    14         236. In the event that some or all of Defendants’ actions and inactions are

    15   determined to not be directly infringing, then they are alleged to be vicariously

    16   infringing. For instance, as this complaint details, Defendants have the right and

    17   ability to stop or limit the exploitation of the infringing song on streaming and

    18   download services, but have declined to do so. They receive remuneration for the

    19   exploitation of the songs on these services. See Amended Complaint, ¶28-35.

    20         237. Here, as owners, publishers, or administrators, all Defendants profit

    21   from the dissemination, sale, distribution, and licensing of the song “A Lonely

    22   Night.”

    23         238. Furthermore, Defendants, as producers, publishers, songwriters, and

    24   copyright holders, all have control over the dissemination, sale, distribution, and

    25   licensing of the song “A Lonely Night” but have not stopped the exploitation of the

    26   infringing work.

    27

    28

                                                    35
               AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 36 of 48 Page ID #:463



     1         239. Without authorization or permission, Defendants continue to exploit
     2   “I Need to Love” as “A Lonely Night,” reaping tremendous financial rewards and
     3   other pecuniary benefits, to the detriment of Plaintiffs.
     4         240. As a result of Defendants’ conduct, acts, and/or omissions Plaintiffs
     5   are entitled to relief, including but not limited to actual damages, direct profits, and
     6   indirect profits. This includes but is not limited to licensing fees, mechanical
     7   royalties, advertising revenue, streaming revenue, and concert revenue—and any
     8   other revenue derived from the exploitation of “A Lonely Night” and the Starboy
     9   album.
    10                                           *****
    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                                    36
               AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 37 of 48 Page ID #:464



     1                                             COUNT IV1
     2                   DECLARATION OF AUTHORSHIP/OWNERSHIP
     3                                       (Against all Defendants)
     4

     5          241. Plaintiffs incorporate by reference and reallege the preceding
     6   paragraphs of this complaint.
     7          242. As delineated throughout this complaint, Plaintiffs are the joint
     8   authors and owners of “I Need To Love.” “I Need to Love” is a joint work.
     9          243. Because “I Need to Love” was used to create “A Lonely Night,” “A
    10   Lonely Night” is a derivative work in which Plaintiffs have ownership.
    11          244. Plaintiffs request that this Court declare that Plaintiffs are joint
    12   authors and/or owners of the compositions and/or sound recordings for “I Need to
    13   Love.”
    14          245. Plaintiffs request that this Court declare that Plaintiffs are authors
    15   and/or owners of the compositions and/or sound recordings for the derivative work
    16   “A Lonely Night”—whatever form that authorship or ownership might take—and
    17   all other works which use “I Need to Love.”
    18          246. Plaintiff requests that all monies and credit that has thus far been
    19   denied to them, and in the future, as a result of the exploitation of their intellectual
    20   property be awarded to them.
    21                                                  *****

    22

    23

    24

    25

    26

    27
         1
    28     The Court ruled that this claim should be dismissed and Plaintiffs respect that ruling. Plaintiffs
         have therefore stricken through this claim, but have left it in the amended complaint to make it
         clear that Plaintiffs are not waiving their rights in the event of an appeal.
                                                             37
                AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 38 of 48 Page ID #:465



     1                                  COUNT V
     2                      ACCOUNTING - DECLARATORY RELIEF
                                   (Against all Defendants)
     3

     4
                247. Plaintiffs incorporate by reference and reallege the preceding
     5
         paragraphs of this complaint.
     6
                248. This claim is alleged in the alternative to the copyright infringement
     7
         claims.
     8
                249. As delineated throughout this complaint, Plaintiffs are authors and
     9
         owners of “I Need to Love” and allege that “A Lonely Night” was created using “I
    10
         Need to Love.”
    11
                250. Plaintiffs are alleging that Defendants acquired their song through
    12
         Universal, which represented both Plaintiffs and many of the Defendants.
    13
                251. Defendants will likely claim at some point in this lawsuit that they
    14
         were given permission by Universal to use the song, and that because they
    15
         allegedly had a license they are not liable for copyright infringement.
    16
                252. Plaintiffs do not believe that Universal had the right or ability to
    17
         authorize the other Defendants to use Plaintiffs’ copyright to create “A Lonely
    18
         Night.”
    19
                253. However, in the event that this Court decides that Defendants had a
    20
         license and that there was no infringement, then Plaintiffs would nevertheless be
    21
         entitled to a portion of the monies made from the exploitation of “A Lonely Night”
    22
         given that it incorporates Plaintiffs’ work, is derivative of Plaintiff’s work, and
    23
         uses Plaintiffs’ artistic efforts and time spent creating “I Need to Love” without
    24
         properly compensating Plaintiffs. 2
    25

    26
         2
    27    Note that in the circumstance that the Court determines that Defendants had a license to use
         Plaintiffs’ song to create “A Lonely Night” (meaning there was no infringement), then “A
    28   Lonely Night” would be a derivative work of “I Need to Love.” In such a scenario, Plaintiffs
         would be entitled to an authorship and ownership determination of how much they own of the
         derivative work “A Lonely Night” to determine how much they are due under an accounting and
                                                         38
               AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 39 of 48 Page ID #:466



     1          254. Because Defendants are currently in constructive and apparent
     2   possession of Plaintiffs’ intellectual property and monies, they owe fiduciary duties
     3   to Plaintiffs.
     4          255. Plaintiffs demand an accounting of all monies Defendants have
     5   received, and which Plaintiffs are due but have not been paid, as a result of the use
     6   and exploitation of their copyrighted work.
     7          256. All monies properly due to Plaintiffs not distributed should be
     8   distributed and otherwise awarded to Plaintiffs.
     9                                                *****
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
         a claim for unjust enrichment. See Doc. No. 52, at p.18.
                                                         39
               AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 40 of 48 Page ID #:467



     1                                       COUNT VI –
     2               CONSTRUCTIVE TRUST - DECLARATORY RELIEF
     3                                   (Against all Defendants)
     4

     5          257. Plaintiffs incorporate by reference and reallege the preceding
     6   paragraphs of this complaint.
     7          258. This claim is alleged in the alternative to the copyright infringement
     8   claims.
     9          259. As delineated throughout this complaint, Plaintiffs are authors and
    10   owners of “I Need to Love” and allege that “A Lonely Night” was created using “I
    11   Need to Love.”
    12          260. Plaintiffs are alleging that Defendants acquired their song through
    13   Universal, which represented both Plaintiffs and many of the Defendants.
    14          261. Defendants will likely claim at some point in this lawsuit that they
    15   were given permission by Universal to use the song, and that because they
    16   allegedly had a license they are not liable for copyright infringement.
    17          262. Plaintiffs do not believe that Universal had the right or ability to
    18   authorize the other Defendants to use Plaintiffs’ copyright to create “A Lonely
    19   Night.”
    20          263. However, in the event that this Court decides that Defendants had a
    21   license and that there was no infringement, then Plaintiffs would nevertheless be
    22   entitled to a portion of the monies made from the exploitation of “A Lonely Night”
    23   given that it incorporates Plaintiffs’ work and uses Plaintiffs’ artistic efforts and
    24   time spent creating “I Need to Love” without properly compensating Plaintiffs.
    25          264. Because Defendants are currently in constructive and apparent
    26   possession of Plaintiffs’ intellectual property and monies, they owe fiduciary duties
    27   to Plaintiffs.
    28

                                                    40
               AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 41 of 48 Page ID #:468



     1          265.    Plaintiffs ask that the Court hold all past, current, and future monies
     2   due to Plaintiffs in trust.
     3                                           *****
     4

     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                                    41
               AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 42 of 48 Page ID #:469



     1                                        COUNT VII
     2                               UNJUST ENRICHMENT
     3                                   (Against all Defendants)
     4

     5           266. Plaintiffs incorporate by reference and reallege the preceding
     6   paragraphs of this complaint.
     7           267. Plaintiffs are alleging that Defendants acquired their song through
     8   Universal, which represented both Plaintiffs and many of the Defendants.
     9           268. Defendants will likely claim at some point in this lawsuit that they
    10   were given permission by Universal to use the song, and that because they
    11   allegedly had a license they are not liable for copyright infringement.
    12           269. Plaintiffs do not believe that Universal had the right or ability to
    13   authorize the other Defendants to use Plaintiffs’ copyright to create “A Lonely
    14   Night.”
    15           270. However, in the event that this Court decides that Defendants had a
    16   license and that there was no infringement, then Plaintiffs would nevertheless be
    17   entitled to a portion of the monies made from the exploitation of “A Lonely Night”
    18   given that it incorporates Plaintiffs’ work and uses Plaintiffs’ artistic efforts and
    19   time spent creating “I Need to Love” without properly compensating Plaintiffs.
    20           271. All Defendants have profited off the use of Plaintiffs’ work without
    21   providing any credit, compensation, or obtaining authorization to exploit Plaintiffs’
    22   work.
    23           272. Defendants have been enriched using Plaintiffs’ intellectual property
    24   but have returned nothing to the true creators as compensation for the artistic
    25   effort, time, and money they spent creating “I Need to Love.”
    26           273. As delineated throughout this complaint, Plaintiffs are authors and
    27   owners of “I Need to Love” and their song was used to create “A Lonely Night”
    28   without any compensation to Plaintiffs.

                                                    42
                 AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 43 of 48 Page ID #:470



     1         274. This is unjust and Plaintiffs demand and request a judgment requiring
     2   Defendants to pay to Plaintiffs all monies they have been unjustly enriched with.
     3                                         *****
     4

     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                                  43
              AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 44 of 48 Page ID #:471



     1                              CLAIMS FOR RELIEF
     2
               Wherefore, Plaintiffs demand judgment in their favor on all Counts and
     3
         against all Defendants for an amount well in excess of the jurisdictional amount
     4
         required to guarantee a jury trial. Plaintiffs request that this Court determine and
     5
         declare that Plaintiffs are additionally awarded and afforded on all Counts:
     6
               (a)    Compensatory damages, together with interest, costs, and delay
     7
                      damages;
     8
               (b)    Actual damages, direct profits, and/or indirect profits, including but
     9
                      not limited to licensing fees, mechanical royalties, advertising
    10
                      revenue, streaming revenue, concert revenue.
    11
               (c)    Statutory damages of $150,000 per infringement pursuant to 17 U.S.
    12
                      Code § 504 given the willfulness of Defendants’ conduct;
    13
               (d)    Declarations of authorship and ownership;
    14
               (e)    Accounting and constructive trust;
    15
               (f)    Equitable relief pursuant to 17 U.S. Code § 502 and § 503;
    16
               (g)    Punitive and exemplary damages;
    17
               (h)    Injunctive and other equitable relief inclusive of but not limited to
    18
                      impoundment, destruction, and halting of sales of the infringing
    19
                      material.
    20
               (i)    Costs and attorney’s fees; and
    21
               (j)    Such other and further relief as the Court deems just, necessary, and
    22
                      appropriate under the circumstances or allowed by statute.
    23
         Dated: September 16, 2019       FRANCIS ALEXANDER LLC
    24
                                         /s/ AJ Fluehr
    25                                   Alfred (AJ) Fluehr, Esq. (admitted pro hac vice)
                                         Attorneys for Plaintiffs, William Smith, Brian
    26
                                         Clover and Scott McCulloch
    27

    28

                                                   44
               AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 45 of 48 Page ID #:472



     1                   DEMAND FOR JURY TRIAL
     2
              Plaintiffs herby demand a trial by jury on all claims and issues so triable.
     3

     4
         Dated: September 16, 2019      FRANCIS ALEXANDER LLC
     5
                                        /s/ AJ Fluehr
     6                                  Alfred (AJ) Fluehr, Esq. (admitted pro hac vice)
                                        Attorneys for Plaintiffs, William Smith, Brian
     7                                  Clover and Scott McCulloch
     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                                  45
              AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 46 of 48 Page ID #:473



     1                            SPOLIATION CLAUSE
     2         Plaintiffs demand that Defendants take necessary actions to ensure the
     3   preservation of all documents and things related to the case—in any format—
     4   hardcopy, electronic, audio, and visual, inclusive of but not limited to: the Master
     5   recording of “A Lonely Night”, prior recordings of “A Lonely Night,” the
     6   individual audio tracks (both from prior recordings and initial/early takes), and any
     7   and all session audio, tracks, and takes (whether or not used in the final Master).
     8   Defendants should also preserve all ProTools files related to “A Lonely Night.” All
     9   material Defendants have related to “I Need to Love” should also be preserved.
    10         Defendants are also put on notice to preserve all things including but not
    11   limited to information, materials, communications, or other content/data related to
    12   the averments in this case.
    13

    14   Dated: September 16, 2019       FRANCIS ALEXANDER LLC
    15                                   /s/ AJ Fluehr
                                         Alfred (AJ) Fluehr, Esq. (admitted pro hac vice)
    16                                   Attorneys for Plaintiffs, William Smith, Brian
    17                                   Clover and Scott McCulloch
    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                                   46
               AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 47 of 48 Page ID #:474



     1                        CERTIFICATE OF SERVICE
     2
               A true and correct copy of Plaintiffs’ Response to Court’s Order is being filed
     3
         electronically with the Court and will be served upon counsel of record by ECF:
     4

     5
               Peter J. Anderson, Esquire
               Nicolette Vairo, Esquire
     6         865 S Figueroa Street | Suite 2400
     7         Los Angeles, CA 90017
               Tel: (213) 633-6800
     8         Direct : (310) 260-6030
     9         Fax: (213) 633-6899
               Email: peteranderson@dwt.com
    10         Attorneys For Defendants Abel M. Tesfaye, Jason Quenneville, Ahmed
    11         Balshe, Wassim Salibi, The Weeknd XO, LLC, The Weeknd XO, Inc., The
               Weeknd XO Music, ULC, DaHeala & Co., Sal & Co. Management, LP, Sal &
    12         Co. LP, XO&Co., Inc., Artist Nation Management Group, Inc., Universal
    13         Music Group, Inc., UMG Recordings, Inc., Universal Music Publishing, Inc.,
               Universal Music Corporation, Kobalt Music Publishing America Inc., Warner
    14         Chappell Music, Inc., WB Music Corp. and Songs Music Publishing LLC
    15
         And pursuant to Court Order, by publication, first class mail, and substituted service
    16   on the California Secretary of State (for MXM, LLC only) on:
    17
         Karl Martin Sandberg; MXM, LLC; MXM Publishing; Wolf Cousins; MXM
    18
         Music AB
    19   XXXX XXXXXXX XX
         Beverly Hills, CA 90210
    20

    21   Savan Harish Kotecha
         XXX XXXXXXXXXX XX
    22
         Los Angeles, CA 90048
    23
                                                *****
    24
                                                  Respectfully submitted,
    25
                                                   Francis Alexander, LLC
    26                                             /s/ Alfred J. Fluehr
    27                                             Alfred J. Fluehr, Esquire
                                                   280 N. Providence Road | Suite 1
    28                                             Media, PA 19063
                                                   1
               AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
Case 2:19-cv-02507-PA-MRW Document 63 Filed 09/16/19 Page 48 of 48 Page ID #:475



     1                                       T: (215) 341-1063
     2
                                             F: (215) 500-1005
                                             E: aj@francisalexander.com
     3                                       Law Firm / Lawyer for Plaintiffs
     4

     5
                                             /d/ September 16, 2019
     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                             2
              AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
